DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/9/21 has been entered.
The amendment narrowing the list of contaminants has overcome the previously articulated rejection, however a new ground of rejection is applicable using the same references.
Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-15, 18, 19, 20, 22,  and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of Gearheart US Patent Number 6,423,533;  Crawford US Patent Number 5,455,173; and Evans US Patent Application Publication 2006/0263869.
Clarke describes the method of treating contaminated matter including applying a composition[—col. 9 line 65] and actively heating above ambient and below 100 wherein the matter is contaminated with energetic compounds (col. 4 lines 1-5). Clarke teaches the method treats the matter by microbial action (col. 9 line 45-60)
Clarke teaches microbes which decompose energetic compounds including TNT (example 2) but differs from the claimed invention in that Clarke does not teach the contaminant is RDX, HMX, tetryl picrate, CL20, or Tetryl.
Clarke also lacks the composition having volatile fatty acid, protein based carbon ,and urea/ammonium.
Gearheart, in the same field of endeavor, describes (col. 13 line 45) a volatile fatty acid (sodium acetate) used as a carbon source and/or electron donor (col. 5 line 5) to promote microbial degradation of nitrate.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have the volatile fatty acid.
Crawford, in the same field of endeavor, describes (e.g. col. 13 line 1) protein-based carbon (i.e. yeast extract) as a nutrient to promote microbial degradation of nitrate.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have the protein-based carbon.

Evans, in the same field of endeavor, describes--¶0080—ammonium phosphate (i.e. and ammonium salt) for the purpose of providing nitrogen to promote microbial degradation of nitrate.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have the ammonium phosphate.

With regards to claims 10-11: Clarke lacks the plurality of energetic compounds. Crawford describes a similar process for treating sites contaminated with a plurality (col. 1 line 44-46)
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have practiced the Clarke invention on a site contaminated with a plurality, and thus to treat the plurality as claimed.

With regards to claim 15: Clarke lacks the stimulant as claimed.

With regards to claim 23: the raising of pH would have been an inherent result of the treatment because the composition of Clarke—as modified-- is similar to Applicant’s composition1. 

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of Gearheart US Patent Number 6,423,533;  Crawford US Patent Number 5,455,173; and Evans US Patent Application Publication 2006/0263869 as applied to claim 1 above, and further  in view of US Patent Application Publication 2003/0073877 Yen.
Clarke lacks the surfactant.
Yen describes a similar process, and teaches (f50) that surfactant improves spread of reagents through soil.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have the surfactant as claimed.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of Gearheart US Patent Number 6,423,533;  Crawford US Patent Number 5,455,173; and Evans US Patent Application Publication 2006/0263869 as applied to claim 1 above, and further  in view of US Patent Application Publication 2008/0272051 Baseeth et al.
Clarke, as modified, lacks the sodium acetate of claim 25.
Baseeth—in the same field of endeavor-describes a composition for treating energetic compounds by microbial action, including sodium acetate (¶0057) for pH control.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have included sodium acetate in order to buffer pH.

Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of Gearheart US Patent Number 6,423,533;  Crawford US Patent Number 5,455,173; and Evans US Patent Application Publication 2006/0263869 as applied to claim 1 above, and further  in view of Scalzi et al. US Patent Application Publication 2018/0001358
Clarke, as modified, lacks the corn steep liquor of claim 26 or molasses of claim 27.
Scalzi—in the same field of endeavor--describes adding nutrients (e.g. corn steep liquor and/or molasses ¶007) as inexpensive stimulants for microbial decontamination.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have the corn steep liquor or molasses as claimed.

Claim 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of Gearheart US Patent Number 6,423,533;  Crawford US Patent Number 5,455,173; and Evans US Patent Application Publication 2006/0263869 as applied to claim 1 above and further in view of US Patent Application Publication 2012/0070882 Schaffner
With regards to claim 28: Schaffner (figures—see date columns) describes repeating adding after one day. The repeating at least one day after would have been obvious because one of ordinary skill in the art would know that repeating would improve the ultimate outcome.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schnoor  US Patent Application Publication 2005/0054030; —in the same field of endeavor—describes microbes which are effective for treating TNT as well as RDX and HMX.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Examiner notes figure 4 suggests that the increase in pH is a natural phenomenon because it occurs even in the “control” treatment.